While I concur in the result of affirmance in this cause, yet I do not care to commit myself to all that is said by way of reasoning in the foregoing opinion.
The act in question is highly penal, and should be strictly construed, and, before giving it application to the concrete case, the *Page 233 
judicial mind should be clearly convinced that the publication in question comes within its influence.
I am of the opinion the article here involved is in the nature of a political propaganda only, and not such an advertisement as to come within the prohibition of the act in question. I am not prepared to say, however, in order to bring an advertisement within said act, that it would be necessary that the name of the prohibited beverage should appear, or the place from whence it might be obtained. While I am rather inclined to a contrary view, there is no reason for reaching any definite conclusion thereon. I therefore concur in the result.